Citation Nr: 1758278	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was remanded by the Board in March 2016 and May 2017 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board again finds that additional development is needed before the Veteran's claim on appeal can be decided.

Pursuant to the Board's March 2016 remand, the Veteran was afforded a VA examination in May 2016.   The examiner was instructed to consider the Veteran's assertions regarding his in-service left foot symptoms and post-service continuity of such symptoms.

In the May 2017 remand, the Board found the May 2016 VA examination report was inadequate because it was based at least in part on the lack of documentation of a left foot injury during the Veteran's active service and did not reflect adequate consideration of the Veteran's lay statements.  The Board instructed the VA examiner to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability, including whether the Veteran's statement that he injured his left ankle while running when he stepped into a hole is consistent with the symptomatology for any current disorder.  The Board specifically instructed the examiner to note that the lack of documentation of treatment in the Veteran's service treatment records cannot be the only basis by which to reject a possible nexus to service.  

Pursuant to the second remand, in May 2017, the VA examiner completed a report based upon a review of the evidence.  The examiner stated that the Veteran's service treatment records are silent for a diagnosis or complaint for an injury to his left ankle and/or foot and that it is therefore less likely than not (less than 50% probability) that the Veteran's left foot disability was incurred in or caused by the injury to his left ankle while running when he stepped into a hole during service.

A remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance, rather than absolute compliance, with remand orders).

Although the May 2017 remand instructed the examiner not to provide a negative nexus opinion based solely on the lack of documentation of treatment in the Veteran's service treatment records, the May 2017 examiner's report solely lists the lack of such records as the reason for the negative nexus opinion.  Therefore, the May 2017 VA examiner's report did not substantially comply with the May 2017 remand.  Consequently, the examination report is inadequate, and another examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him in connection with this appeal, to determine the nature and etiology of his left foot disability.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All tests and studies should be performed and all findings should be set forth in detail.

The examiner must fully consider the Veteran's lay statements regarding onset and symptoms of the claimed disability.  Specifically, the Veteran has stated that, while in service, he injured his left ankle while running when he stepped into a hole.  The examiner must address whether any claimed symptoms in service are consistent with any current disorder.  The examiner must note that the lack of documentation of treatment in the Veteran's service treatment records cannot be the only basis by which to reject a possible nexus to service. 

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's left foot disability is etiologically related to active service? 

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






